                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON


PATRICIA ELLEN KREGER,

               Plaintiff,                            Case No. 6:17-cv-00627-SI

       vs.                                           ORDER GRANTING PLAINTIFF’S
                                                     MOTION FOR APPROVAL OF
COMMISSIONER,                                        ATTORNEY FEES PURSUANT TO 42
Social Security Administration,                      U.S.C. § 406(b)

               Defendant.


       Plaintiff Patricia Ellen Kreger brought this action seeking review of the Commissioner’s

final decision denying his application for Disability Insurance Benefits under the Social Security

Act. The Court reversed the Commissioner’s decision, remanded the case for further

proceedings, and entered Judgment on August 7, 2018.

       Plaintiff now seeks an award of fees pursuant to 42 U.S.C. § 406(b). Defendant has not

objected to the request. I have reviewed the record in this case, the motion, and the supporting

materials, including the award of benefits, the fee agreement with counsel, and the recitation of

counsel’s hours and services. Applying the standards set by Gisbrecht v. Barnhart, 535 U.S.

789, 796 (2002), the Court finds that the requested fees are reasonable.
       Plaintiff’s Motion for Attorney Fees Pursuant to 42 U.S.C. 406(b) is hereby GRANTED,

and Plaintiff’s counsel is awarded $25,225.05 in attorney’s fees under 42 U.S.C. § 406(b).

Previously, the Court awarded Plaintiff attorney fees in the amount of $6,002.59 under the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. In addition, Plaintiff’s hearing representative

received an administrative fee of $5,905.00. When issuing the § 406(b) check for payment to

Plaintiff’s attorney, the Commissioner is directed to subtract the amounts awarded for EAJA and

administrative fees and send the balance of $13,317.46, less any applicable processing or user

fees prescribed by statute, to Plaintiff’s attorneys at HARDER, WELLS, BARON &

MANNING, P.C., 474 Willamette Street, Eugene, Oregon 97401. Any amount withheld after all

administrative and court attorney fees are paid should be released to the claimant.



       IT IS SO ORDERED this 24th day of September 2019.



                                                     _/s/ Michae. H. Simon
                                                     MICHAEL H. SIMON
                                                     United States District Judge

Proposed Order submitted by:
Katherine L. Eitenmiller
HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette Street
Eugene, OR 97401
(541) 686-1969
keitenmiller@hwbm.net
Of Attorneys for Plaintiff




ORDER GRANTING ATTORNEY FEES PURSUANT TO 42 U.S.C. § 406(b)
6:17-cv-00627-SI
Page 2 of 2
